Citation Nr: 0001429	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-04 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to July 1969. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 determination, issued 
subsequent to a July 1991 deferred rating decision, rendered 
by the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
veteran service connection for a skin disorder, to include as 
due to exposure to herbicides.  A notice of disagreement 
(NOD) was received in October 1994, the RO issued a statement 
of the case (SOC) in December 1994, and a substantive appeal 
(SA) was received in March 1998.  With regard to the 
timeliness of the substantive appeal, the Board notes that 
the RO, in a February 12, 1998 letter to the veteran, 
specifically extended the veteran's time to file an SA until 
April 12, 1998, on the basis that the RO had sent its April 
1994 denial to an incorrect address.  

The Board also notes that despite the fact that a June 1980 
rating decision denied the veteran entitlement to service 
connection for a skin disorder, and that decision became 
final under 38 U.S.C.A. § 7105(c), as no appeal with respect 
to that decision was ever initiated, the June 1980 rating 
decision did not consider the issue of whether herbicide 
exposure during service could have resulted in service 
connection for a skin disorder.  It appears that the RO 
undertook a review of the claim based on a change in the law 
creating a new avenue for certain Vietnam veterans for 
establishing service connection for certain disorders, 
including certain skin disorders.  As the underlying claim is 
one for service connection for skin disability, on any basis, 
the Board finds that a review of the claim without regard to 
the new and material evidence analysis normally afforded to 
requests to reopen prior final decision.  See generally 
Spencer v. Brown, 4 Vet.App. 283 (1993).  Further, the Board 
finds no prejudice to the veteran by undertaking such a 
review rather than requiring him to present new and material 
evidence to reopen that part of his claim based on a theory 
of recovery other than due to herbicide exposure.  

The Board further observes that in his December 1997 
statement in support of claim, the veteran raises the issue 
of service connection for back strain, and the issue of 
whether he is entitled to have the compensation due him for 
PTSD be remitted directly to his children.  These issues are 
hereby referred to the RO for appropriate action.


FINDING OF FACT

There is no medical evidence demonstrating a nexus or link 
between the veteran's current skin disorder and service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a skin disorder, to include as due to herbicide exposure, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Moreover, a veteran who served in 
Vietnam during the period January 9, 1962 through May 7, 
1975, will be presumed to have been exposed to certain 
herbicides, such as Agent Orange, if the veteran suffers from 
one of the presumptive diseases listed under 38 C.F.R. 
§ 3.309(e).  See also 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6); McCartt v. West, 12 Vet. App. 164 (1999).  The 
presumptive diseases include chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e).  

At the outset, however, the Board observes that the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The service medical records (SMRs) include the following: a 
January 1969 treatment record showing the veteran had a rash 
on his buttocks; an April 1969 physical profile report 
stating the veteran had psuedofolliculitis barbae; a May 1969 
treatment record indicating the veteran had persistent 
folliculitis; and a May 1969 separation examination report, 
which does not include any indication that the veteran 
suffered from psuedofolliculitis barbae, folliculitis, or any 
other skin rash or disorder. 

The veteran underwent VA examination in September 1969 for 
other disorders based on another claim (which did not include 
any reference to a skin problem).  Clinical examination of 
the skin at that time was reported to be normal.  It appears 
that the first post-service medical evidence of skin problems 
is a February 1979 private clinical record which shows the 
veteran had exhibited psoriasis for three weeks. 

A May 1980 VA examination report states that the veteran 
complained that he developed a skin rash on his face while 
serving in Vietnam, and that this rash had progressed to the 
rest of his body thereafter.  The examiner stated that 50 
percent of the veteran's body was affected by typical 
psoriasis.  The diagnosis was generalized psoriasis.  

A December 1985 private psychiatric examination report, 
prepared by R. G. Crummie, M.D., includes a diagnosis of 
dermatitis. 

A November 1991 VA examination report states that the veteran 
had scaly lesions on his elbows, chest, and left buttock.  
The diagnosis was psoriasis.

The remaining evidence consists of numerous, variously dated 
written statements submitted by the veteran, certain family 
members, and acquaintances, in which it is contended that the 
veteran incurred his current skin disorder in service. 

After a review of the evidence of record, the Board finds 
that there is no medical evidence of record showing that the 
veteran's current skin disorder is related to service, either 
presumptively, directly, or by chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) and Savage.  

First, presumptive service connection for a skin disorder on 
the basis of herbicide exposure is not warranted because the 
veteran is not shown to have been diagnosed with any of the 
diseases listed under 38 C.F.R. § 3.309(e).  Second, although 
the SMRs include clinical records showing the veteran was 
being treated for a skin disorder, variously noted to be a 
rash, psuedofolliculitis, or folliculitis in January 1969, 
April 1969, and early May 1969, the veteran's separation 
examination report at the end of May 1969 was devoid of any 
indication that the veteran complained of, or was diagnosed 
with, any skin disorder.  Moreover, VA examination in 
September 1969 showed normal skin.  This suggests that the 
veteran's skin disorder(s) was acute and transitory, and had 
resolved.  The first post-service medical evidence of skin 
disability is in 1979.  In other words, there is no medical 
evidence of a continuity of symptomatology to link the skin 
problems noted in 1979 and thereafter to those treated in 
1969 during service.  Further, the record does not otherwise 
include any medical opinion suggesting a link to service or 
linking current skin disability to the continuity of symptoms 
claimed by the veteran.  Savage. 

The only evidence of record to support the veteran's claim of 
service connection for a skin disorder, are the written 
contentions of the veteran, his family, and acquaintances.  
However, as a matter of law, these statements do not satisfy 
the medical nexus requirement and cannot, therefore, render 
his claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence demonstrating that such 
disabilities are related to service.  By this decision, the 
Board is informing the veteran that medical evidence of 
causation is required to render his claim well grounded.  38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

